Citation Nr: 1034864	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  03-03 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic ear problems 
claimed as tinnitus.

3.  Entitlement to service connection for a condition of the left 
calf, blood clots.

4.  Entitlement to service connection for umbilical hernia, 
claimed as stomach hernia.

5.  Entitlement to a compensable disability rating for left knee 
chondromalacia for the period prior to October 2, 2008.

6.  Entitlement to a disability rating for left knee 
chondromalacia in excess of 10 percent for the period from 
October 2, 2008.


7.  Entitlement to a compensable disability rating for right knee 
chondromalacia for the period prior to October 2, 2008.

8.  Entitlement to a disability rating for right knee 
chondromalacia in excess of 10 percent for the period from 
October 2, 2008.

9.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida and the RO 
in Montgomery, Alabama.  

In a June 1999 rating decision, the St. Petersburg, Florida RO in 
pertinent part, declined to reopen a claim for service connection 
for a psychiatric disorder; denied service connection for (1) a 
condition of the left calf, blood clots, and (2) umbilical 
hernia, claimed as stomach hernia; denied claims for compensable 
disability ratings for left knee chondromalacia and for right 
knee chondromalacia; and denied entitlement to a 10 percent 
rating based on multiple, noncompensable, service-connected 
disabilities.  The Veteran perfected appeals as to these denials.

The case was later transferred to the Montgomery, Alabama RO, 
which in a September 2003 rating decision, in pertinent part, 
denied service connection for chronic ear problems, and denied 
entitlement to TDIU due to service-connected disabilities.  The 
Veteran perfected appeals as to these denials. 

During the pendency of the claims for compensable disability 
ratings for left knee chondromalacia and for right knee 
chondromalacia, in an August 2009 rating decision, the RO granted 
a 10 percent disability rating for left knee chondromalacia and a 
10 percent disability rating for right knee chondromalacia, both 
ratings effective from October 2, 2008.  

These two rating claims, however, remain in controversy because 
the staged ratings before and from October 2, 2008 remain less 
than the maximum available benefit awardable for each disability.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Here the two original rating issues on 
appeal have each been recharacterized-each bifurcated into two 
issues-to reflect consideration of whether a higher rating is 
warranted for each of the two knee disabilities at any point 
during the appeal period.

In the decision below, the Board reopens the claim for service 
connection for an acquired psychiatric disorder.  The reopened 
claim, and the Veteran's claim for TDIU, are addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied a claim for 
service connection for an acquired psychiatric disorder, on the 
basis that there was no evidence of a nervous disorder; and that 
a personality disorder was found.  The Veteran was notified of 
the decision and of his appellate rights.  However, he did not 
appeal.
 
2.  The evidence received since the June 1993 rating decision 
bears directly on the specific matter under consideration, is 
neither cumulative nor redundant, and is so significant that it 
must be considered to fairly decide the merits of the claim for 
service connection for an acquired psychiatric disorder.

3.  The competent evidence is against a finding of the presence 
of any current chronic ear problems claimed as tinnitus.

4.  The competent evidence is against a finding that a condition 
of the left calf, blood clots, is related to service, or was 
caused by or aggravated by a service-connected disability.

5.  The competent evidence is against a finding that an umbilical 
hernia, claimed as stomach hernia, is related to service, or was 
caused by or aggravated by a service-connected disability.

6.  For the period prior to October 2, 2008, the Veteran's left 
knee chondromalacia is manifested by painful motion; but is not 
manifested by flexion limited to 30 degrees or less, or extension 
limited to 15 degrees or less; or by subluxation or lateral 
instability, dislocated semilunar cartilage, or malunion or 
nonunion of the tibia and fibula, or genu recurvatum.

7.  For the period prior to October 2, 2008, the Veteran's right 
knee chondromalacia is manifested by painful motion; but is not 
manifested by flexion limited to 30 degrees or less, or extension 
limited to 15 degrees or less; or by subluxation or lateral 
instability, dislocated semilunar cartilage, or malunion or 
nonunion of the tibia and fibula, or genu recurvatum.

8.  For the period from October 2, 2008, the Veteran's left knee 
chondromalacia is manifested by painful motion; but is not 
manifested by flexion limited to 30 degrees or less, or extension 
limited to 15 degrees or less; or by subluxation or lateral 
instability, dislocated semilunar cartilage, or malunion or 
nonunion of the tibia and fibula, or genu recurvatum.

9.  For the period from October 2, 2008, the Veteran's right knee 
chondromalacia is manifested by painful motion; but is not 
manifested by flexion limited to 30 degrees or less, or extension 
limited to 15 degrees or less; or by subluxation or lateral 
instability, dislocated semilunar cartilage, or malunion or 
nonunion of the tibia and fibula, or genu recurvatum.

10.  Service connected bilateral knee disabilities are each rated 
as 10 percent disabling.


CONCLUSIONS OF LAW

1.  The RO's June 1993 rating decision that denied service 
connection for an acquired psychiatric disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).
 
2.  The evidence received since the June 1993 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (1997). 

3.  A disorder of chronic ear problems claimed as tinnitus was 
not incurred in or aggravated during military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

4.  A condition of the left calf, blood clots, was not incurred 
in or aggravated during military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  An umbilical hernia, claimed as stomach hernia, was not 
incurred in or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

6.  For the period prior to October 2, 2008, the schedular 
criteria for a 10 percent disability rating, and no more, for 
left knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2009).

7.  For the period prior to October 2, 2008, the schedular 
criteria for a 10 percent disability rating and no more, for 
right knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2009).

8.  The schedular criteria for disability rating in excess of 10 
percent for left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2009).

9.  The schedular criteria for disability rating in excess of 10 
percent for right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2009).

 10.  The schedular criteria for a compensable evaluation based 
on multiple noncompensable service-connected disabilities are not 
met.  38 U.S.C.A. § 1155, (West 2002 & Supp. 2009); 38 C.F.R. § 
3.324 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that the 
Secretary of VA look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim.  Id.

With respect to the claim reopened below and remanded to the RO, 
the VCAA is not applicable if further assistance would not aid 
the appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision to the extent of reopening the claim for 
service connection for an acquired psychiatric disorder, further 
assistance is unnecessary to aid the appellant in substantiating 
the reopening of his claim on appeal.  The underlying claim for 
service connection shall be remanded to the RO.  Any deficiencies 
as to notice on these underlying claim shall be addressed by the 
RO at that time.

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
June 2001, May 2003, July 2004, April 2005, July 2005, March 
2006, June 2006, December 2006, July 2007, October 2007, 
September 2008, November 2008, and February 2009.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection and 
increased ratings on appeal, including for TDIU and for a 10 
percent rating based on multiple, noncompensable, service-
connected disabilities.  The RO has provided adequate notice of 
how effective dates are assigned.  The claims were subsequently 
readjudicated most recently in an October 2009 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the claimed disorders.  Findings 
from the reports of examinations conducted are adequate for the 
purposes of deciding the claims on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also 
provided with an opportunity to present testimony at a hearing on 
appeal before a Veteran Law Judge, however, he failed to report 
for a Board hearing scheduled to be conducted in February 2010. 

The duty to assist includes the duty to provide a medical 
examination or obtain a medical opinion when such is necessary to 
make a decision on the claim, as defined by law.  VA has not 
afforded the Veteran a VA examination with an opinion as to the 
etiology of his claimed chronic ear problems claimed as tinnitus; 
condition of the left calf, blood clots; or umbilical hernia, 
claimed as stomach hernia.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
regarding this claim, inquiry as to four factors are for 
consideration: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; 
(2) whether there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 

38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Court of Appeals for Veterans Claims (Court) has stated that 
the third element above establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, but 
are not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed for any of the three 
claimed disorders because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service," or 
otherwise relates to service any chronic ear problems, condition 
of the left calf, blood clots, or umbilical hernia, consists of 
his own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  

The Court has held, in circumstances similar to this, in which 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is 
not in conflict with section 5103A(d) and evidence of record 
"establishing that the Veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties pursuant 
to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
section 5103A to provide a claimant with a medical examination or 
to obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no reasonable 
possibility that a medical opinion would aid in substantiating 
the appellant's claim since it could not provide evidence of a 
past event.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Claim to Reopen Based on New and Material Evidence

Underlying the claim to reopen on appeal, the Veteran claims 
service connection for an acquired psychiatric disorder.  Prior 
to the current appeal, the RO previously denied service 
connection for an acquired psychiatric disorder in a June 1993 
rating decision.  In that decision the RO denied service 
connection for "a nervous disorder" on the basis that new and 
material evidence had not been received to reopen; and for 
"antisocial personality disorder" on the basis that this 
disorder was a constitutional or developmental abnormality only.  

Notably, regardless how the claimed psychiatric disorder was 
claimed by the Veteran, or was specified in the June 1993 rating 
decision, when a claimant makes a claim for a specific 
psychiatric disorder, the claimant is seeking service connection 
for an acquired psychiatric disability manifested by psychiatric 
symptoms, regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, before reaching the underlying claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
Board must first determine that new and material evidence has 
been received in order to establish its jurisdiction to review 
the merits of the previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996).

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) with 
the decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (2009).  

If not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2009).

The prior June 1993 rating decision became final because the 
appellant failed to perfect a timely appeal from that rating 
decision.  38 U.S.C.A. § 7105(b) and (c).  Thus, there is a prior 
final decision on this matter.  Therefore, before reaching the 
underlying claim of entitlement to service connection, the Board 
must first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review the 
merits of the previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits. Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  VA is required to 
first review for its newness and materiality the evidence 
submitted by a claimant since the last final disallowance of a 
claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence received after the last final disallowance is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The present appeal regarding the claim to reopen service 
connection for an acquired psychiatric disorder arises from a 
claim denied by the RO in a June 1999 rating decision.  As 
defined by the regulation in effect when the Veteran filed that 
claim, new and material evidence meant evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The last final denial prior to the June 1999 rating decision on 
appeal, was a June 1993 rating decision.  In that decision the RO 
declined to reopen a previously denied claim for a psychiatric 
disorder specified as nervous disorder.   In June 1993 the RO 
determined essentially that new and material evidence had not 
been received since a prior final rating decision of May 1991; 
and that an antisocial personality disorder was found in 
September 1988.    

The evidence available at the time of the June 1993 rating 
decision included service personnel records (DD Form 214); 
service treatment records; VA treatment records dated from 1988 
to 1992; and the report of an unrelated VA examination.  
Regarding that evidence, service treatment records show the 
Veteran was evaluated on a psychiatric basis in October 1980 
after referral for evaluation for retention.  After mental status 
examination, the report contains an impression of occupational 
problem with inadequate traits.  He was psychiatrically cleared 
and was to return to duty.  A mental status evaluation report 
dated in August 1982 included findings of anxious mood or affect.  

A report of mental status evaluation dated in July 1983 shows 
that the Veteran was referred by the unit commander for mental 
status evaluation pursuant to IAW Chapter 14, for administrative 
separation for misconduct.  The report contains a conclusion that 
mental status was clear; with no evidence of psychiatric disorder 
or organicity; personality disorder not indicated.  The Veteran 
was cleared for administrative/legal action deemed appropriate by 
command.

The report of an August 1983 examination for the purpose of 
Chapter 14 shows no relevant complaints or findings, except that 
on examination, there is a notation that the certificate of 
psychiatric report of mental status evaluation must be attached 
to the report prior to separation under Chapter 14.

The record prior to the June 1993 rating decision also includes 
post-service VA treatment records including a September 1988 VA 
mental health clinic consultation report showing that the Veteran 
was to be evaluated for alcohol abuse.  After examination, the 
consultation report contains an Axis I impression of alcohol 
abuse currently in remission; and on Axis II, anti social 
personality disorder (provisional) (primary diagnosis).

The evidence received since the time of the June 1993 rating 
decision includes VA and private treatment records received since 
the June 1993 rating decision, and dated from the 1980s to 2009.  

An April 1986 private hospitalization summary report shows that 
the Veteran was hospitalized and evaluated for psychiatric 
conditions.  He reported that his complaints included that he was 
depressed due to the loss of a two year old child in 1984; and in 
this context he also talked about military service.  After 
examination the report contains the following diagnoses: (1) 
provisional diagnoses of rule out atypical affective disorder 
(bipolar disorder), rule out schizoaffective and paranoid 
disorder, and mixed character disorder; and (2) final diagnoses 
of schizoaffective schizophrenia in remission; and mixed 
character disorder.  

VA treatment records in November 1986 shows that the Veteran was 
treated for complaints of being nervous and unable to sleep.  In 
part the Veteran referred to his divorce in 1982 during service.  
Other subsequent medical records show treatment including for 
alcohol abuse.

On review, the evidence not previously submitted to agency 
decision makers at the time of the June 1993 rating decision, 
bears directly and substantially upon the specific matter under 
consideration.  In the June 1993 rating decision, the RO 
determined that no new and material evidence had been received 
since a May 1991 rating decision.  In turn, in the May 1991 
rating decision, the RO had determined that service treatment 
records and post-service medical records were negative for a 
nervous disorder, including a January 1985 VA examination.     

The additional evidence received since the June 1993 rating 
decision indicates that there was post-service psychiatric 
symptomatology diagnosed as an acquired psychiatric disorder, as 
early as 1986.  These findings were within a very few years after 
service; and in seeking treatment then, the Veteran referred to 
incidents in service as associated with his claimed psychiatric 
disorder.  Most recently, VA treatment records in 2009 show a 
current diagnosis of schizoaffective disorder.
  
Thus, there is new evidence since the June 1993 rating decision 
that bears directly and substantially upon the specific matters 
under consideration-whether there was an acquired psychiatric 
disorder, and as to the etiology of that disorder.  Moreover, the 
records received since the June 1993 rating decision on the whole 
is neither cumulative nor redundant, and in connection with the 
evidence previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (1997).

Therefore, the previously denied claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further assistance to 
the Veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.
 
III.  Service Connection Claims

The Veteran claims entitlement to service connection for (1) 
chronic ear problems claimed as tinnitus, (2) a condition of the 
left calf, blood clots, and (3) umbilical hernia, claimed as 
stomach hernia.  In the Veteran's October 2003 notice of 
disagreement, he clarified that his claim regarding the ear 
problems involved ringing in his ears (tinnitus).

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  If the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

A.  Chronic Ear Problems Claimed as Tinnitus

Service treatment records show no indication of any ear problems 
as claimed by the Veteran, that is, there are no complaints, 
findings or diagnoses of any tinnitus or other ear pathology 
involving tinnitus, hearing loss or other ear pathology.  

At the August 1983 examination prior to discharge, the Veteran 
reported that he had not had any ear trouble or hearing loss.  On 
examination at that time, the evaluation of the ears and drums 
was normal.  

During a January 1985 VA examination, the Veteran did not report 
any referable complaints.  On examination of the ears, the 
examiner found the external auditory canals and tympanic 
membranes to be within normal limits.  The report contains no 
diagnosis referable to the ears.

None of the medical treatment records on file contain a diagnosis 
of any condition of chronic ear problems, claimed as tinnitus, or 
findings consistent with such condition.  

B.  A Condition of the Left Calf, Blood Clots

The Veteran claims entitlement to service connection for a 
condition of the left calf of blood clots.  Review of the service 
treatment records shows no complaints or findings referable to 
the claimed condition.  There are no complaints, findings, or 
diagnoses of any vascular system condition shown in the service 
treatment records.

During the August 1983 examination prior to discharge, the 
Veteran reported that he had not had any cramps in his legs; he 
did not report having any referable condition.  On examination 
the vascular system was found to be normal.

The report of a January 1985 VA examination the Veteran reported 
no complaints referable to the claimed condition of the left calf 
of blood clots.  On examination of the cardiovascular system, no 
abnormalities were noted and all the peripheral vessels were 
found to be bilaterally equal.  None of the concluding diagnoses 
were referable to the claimed venous condition of the left calf 
to include blood clots.

The first medical evidence of any left calf vascular condition 
referable to the claimed condition of the left calf, blood clots, 
is contained in an October 1993 VA medical certificate.  That 
record shows that the Veteran reported complaints of aching pain 
in the left inner thigh for two days; and that the veins of the 
left calf had been distended for five months.  That record does 
not contain any findings or diagnosis.  

The first medical evidence of any diagnosed left calf condition 
referable to the claimed condition of the left calf, blood clots, 
is contained in a July 1995 VA medical certificate.  That record 
shows that the Veteran reported complaints of left leg pain.  
After examination, showing prominent varicose veins of the left 
leg, the report contains a diagnostic impression of varicose 
veins.  

On careful review of the claims file, the Board finds no 
diagnosis specifically of a left calf condition of blood clots.  
Notably, a separate claim for service connection for varicose 
veins was denied in an August 2009 rating decision.  There is no 
indication yet that the Veteran has appealed that decision.  
Nevertheless, with respect to the claimed condition of the left 
calf, blood clots, the record does not show any vascular system 
condition of the left calf referable to the claimed blood clot 
disorder during service, or before July 1995.  Even then there 
was no evidence of a vascular condition of the left calf 
specifically manifested by blood clots.

Even assuming, arguendo, that the vascular system condition of 
the left calf of varicose veins constitutes the claimed left calf 
condition of blood clots, there is no evidence of any referable 
vascular condition in service, or at discharge.  Thereafter, 
there are no medical records showing any vascular condition of 
the left lower extremity until the VA treatment reports in the 
early 1990s when the Veteran reported having left leg pain, 
ultimately diagnosed as varicose veins.  This lengthy period 
after service without treatment is evidence against a finding of 
continuity of symptomatology following service, and it weighs 
heavily against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

There are no opinions or other medical evidence contained in any 
medical record that would suggest any link between any current 
left calf vascular condition and service.  In a February 1997 VA 
progress note the Veteran himself reported that the varicose 
veins he associated with his claimed condition of the left calf, 
blood clots, began in 1991, long after service ended in 1983.

C. Umbilical Hernia, Claimed as Stomach Hernia

The Veteran claims entitlement to service connection for 
umbilical hernia, claimed as stomach hernia.  Review of the 
service treatment records shows no complaints or findings 
referable to the claimed umbilical hernia condition.  There are 
no complaints, findings, or diagnoses of any digestive system 
condition shown in the service treatment records.

During the August 1983 examination prior to discharge, the 
Veteran reported that he had not had any frequent indigestion; or 
any stomach, liver or intestinal trouble.  He did not report 
having any referable condition otherwise.  On examination the 
abdomen and viscera (including for hernia) were found to be 
normal.

The report of a January 1985 VA examination shows that the 
Veteran reported no complaints referable to the claimed umbilical 
hernia.  On examination of the digestive system, the examiner 
noted that the abdomen was soft, with no masses or tenderness, 
and bowel sounds were normal.  The report contains no diagnosis 
referable to the claimed umbilical hernia.

The first medical evidence of any umbilical hernia condition is 
contained in a June 1988 VA medical certificate.  That record 
shows that the Veteran reported complaints of a lump above his 
naval beginning about two months before; and pain in the stomach.  
The report contains diagnoses of possible (?) hernia, and 
possible reflux.  An April 1990 VA medical certificate noted 
findings regarding the abdomen were benign.  The first definitive 
diagnosis of umbilical hernia is contained in a March 1995 VA 
medical certificate.  Subsequent treatment records show umbilical 
hernia as a diagnosed condition.
  
This lengthy period after service without treatment is evidence 
against a finding of continuity of symptomatology following 
service, and it weighs heavily against the claim with respect to 
a nexus directly to service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).

There are no opinions or other medical evidence contained in any 
medical record that would suggest any link between any current 
umbilical hernia and service.  The June 1988 VA medical 
certificate reflects that the Veteran himself reported that the 
symptoms began only about two months before that. 

D.  Conclusions

On evaluating all of the medical evidence on file, there is no 
medical evidence of chronic ear problems including tinnitus; and 
no evidence establishing a relationship between the three claimed 
disorders addressed above and service, to include as due to any 
service-connected disability.  

The Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence); see Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, specialized training is 
required for a determination as to diagnosis and causation.  The 
record does not show that the Veteran has such training or 
expertise.

Based on the foregoing, the Board concludes that the claims for 
service connection for (1) chronic ear problems claimed as 
tinnitus, (2) a condition of the left calf, blood clots, and (3) 
umbilical hernia, claimed as stomach hernia, must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against these claims.  In 
reaching the decision, the Board considered the "benefit of the 
doubt" doctrine, however, this record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Disability Ratings for Bilateral Knee Disabilities

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 .  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination reports, 
in light of the whole history, so as to reflect all elements of 
the disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. Functional 
impairment is based on lack of usefulness and may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
during motion. Many factors are to be considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has already 
been established, such as here, then the primary concern is the 
present level of disability.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after service 
connection is established).  Thus, in deciding the claim below, 
the Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  
  
Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

The words "slight", "moderate", and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence with the objective 
that its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2009).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  The 
Board must evaluate all evidence in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

The Veteran's service-connected left knee chondromalacia and 
right knee chondromalacia are both evaluated under a hyphenated 
diagnostic code 5299-5260.  The hyphenated diagnostic code in 
this case indicates that the service-connected disability is 
considered a musculoskeletal system disability of the knee 
involving limitation of flexion of the leg.  See 38 C.F.R. §§ 
4.20, 4.27, 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5260, the knee disabilities are evaluated 
on the basis of limitation of flexion of the leg at the knees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The potentially applicable diagnostic code criteria addressing 
musculoskeletal conditions of the knee include the following.  
Limitation of flexion of a leg (knee) is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 20 
percent when limited to 30 degrees, and 30 percent when limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated zero percent 
when limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when limited to 
20 degrees, 40 percent when limited to 30 degrees, and 50 percent 
when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II 
(2009).

Diagnostic Code 5257 provides a 10 percent evaluation for knee 
impairment with slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both codified at 38 C.F.R. §4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9- 2004.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may be 
assigned when reported limitation of knee motion shown is 
compensable or when there is x-ray evidence of arthritis together 
with a finding of painful motion.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

The Veteran's claims on appeal for increased ratings for (1) left 
knee chondromalacia and (2) right knee chondromalacia, arose from 
an appeal of a June 1999 rating decision in which the RO denied 
compensable ratings for each of these service-connected knee 
disabilities.  During the pendency of the appeal, in an  August 
2009 rating decision, the RO increased the assigned rating for 
each to 10 percent effective from October 2, 2008.  The RO based 
the assignment of the 10 percent rating on a determination that 
the Veteran had submitted a claim for increase on October 2, 
2008.  That basis is in error, as the claim has been pending 
since before the June 1999 rating decision on appeal.  

Thus, here, the Board will consider whether staged ratings 
different from the results of the August 2009 rating decision are 
appropriate for any period during the pendency of the appealed 
claims on the merits.  Hart, supra.   

Analysis

With respect to the period prior to October 2, 2008, the Veteran 
was scheduled for a VA examination to be conducted in October 
2004.  He failed to report for that examination.  Subsequently he 
notified VA that he was unable to make that appointment.  Another 
VA examination was then scheduled for May 2006.  The Veteran 
failed to report for that examination.  The Veteran did not 
respond to letters sent to him on this matter.  Much later, the 
Veteran reported to an examination in March 2009, which was a 
basis for the 10 percent rating assigned by the RO for each of 
two knee disabilities, effective October 2, 2008.  

Although the Veteran failed to report to the May 2006 VA 
examination, review of the claims file shows that he was in 
prison at that time.  Therefore, his failing to report for a 
scheduled examination appears to have been with a showing of good 
cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 
Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).  Therefore, the Board shall review what medical 
records are available for the period prior to October 2, 2008; 
and shall not deny the claims as a matter of express VA 
regulation and lack of entitlement under the law.  See 3.655(b); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The report of a March 2009 VA examination of the knees provides 
the most material medical evidence pertaining to the Veteran's 
claims for increase.  That report shows that the Veteran reported 
complaints of pain under the knee caps precipitated by sitting 
without moving for an hour or with squatting.  He had no more 
significant flare-ups.  The Veteran had not had any physical 
therapy, injections, or medications specifically for the knees.  
The examiner reviewed the Veteran's military and civilian 
occupations, noting he was an infantryman in service; and a 
laborer in civilian life, but was in prison since May 2005.  The 
examiner indicated that the service-connected bilateral knee 
disabilities had not resulted in any impediment to the Veteran's 
activities of daily living or usual occupation.  

On examination, the Veteran had normal posture and gait, and used 
no assistive device.  Strength testing to gravity and resistance 
were within normal limits for the Veteran's age, and was equal 
bilaterally.  There was no atrophy or hypertrophy.  The active 
range of motion of the knees were both from zero to 120 degrees, 
limited by difficulty and discomfort.  Extension was to zero 
degrees.  On testing, Lachman's, McMurray, anterior draw, and 
posterior draw, were all negative.  Grind test was positive, 
bilaterally, greater on the left than right; and there was no 
instability.  

The examiner found there to be no painful motion, tenderness, 
spasms, edema, fatigability, lack of endurance, weakness or 
instability; except as noted above.  The examiner found there to 
be no additional limitation of motion after at least three 
repetitions, except as noted above.  The examiner opined that she 
could not determine the extent of additional limitation due to 
flare-ups without resorting to mere speculation.  The report of 
the diagnostic tests showed bilateral knee findings of mild left 
degenerative joint disease, minimal right degenerative joint 
disease.

After examination, the report contains a diagnosis of (1) service 
connected bilateral chondromalacia patella, no instability; and 
(2) nonservice-connected bilateral degenerative joint disease, 
consistent with natural aging, not caused by or related to 
diagnosis (1).

Dorland's Illustrated Medical Dictionary defines Chondromalacia 
as softening of the articular cartilage, most frequently in the 
patella; and chondromalacia of the patellae, as pain and crepitus 
over the anterior aspect of the knee, particularly in flexion, 
with softening of the cartilage on the articular surface of the 
patella and, in later stages, effusion.  See Dorland's 
Illustrated Medical Dictionary 358 (31st ed. 2007).  Effusion is 
defined as the escape of fluid into a part or tissue, as an 
exudation or a transudation. Id. at 603.

On review of the March 2009 VA examination report and other 
medical records on file, and after according any remaining doubt 
to the Veteran's favor, the Board finds that for the period prior 
to October 2, 2008, a 10 percent disability rating is warranted 
for left knee chondromalacia, and a 10 percent disability rating 
is warranted for right knee chondromalacia.  

The evidence contained in the March 2009 VA examination report 
shows significant symptoms of both knees, such as pain under the 
knee caps at least 15 days a month, lasting until he can get them 
moving.  Range of motion is limited to 120 degrees of flexion, 
limited by difficulty and discomfort.  Other evidence including 
statements from the Veteran during the period prior to October 2, 
2008 shows that both knees were affected by pain on motion.  

Based on that evidence, and after affording the Veteran the 
benefit of any remaining doubt, the Board finds that the 
functional loss due to pain associated with the bilateral knee 
disabilities is sufficient to warrant a rating of 10 percent for 
each knee for the period prior to October 2, 2008.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (Painful motion with the 
joint or periarticular pathology, which produces disability, 
warrants the minimum compensation).  

The evidence of record does not show, however, that the Veteran's 
right or left knee disabilities meet the criteria for a 
disability rating in excess of 10 percent, under any diagnostic 
criteria for any time period during the pendency of the claim.   
As reflected in the March 2009 VA examination report, neither 
right or left knee disability meets the criteria for a rating in 
excess of 10 percent, for limitation of flexion or of extension.  
At that examination the range of motion of the knee was from zero 
degrees of extension to 120 degrees of flexion.  

Neither of these findings or other reviewed evidence on file 
shows that the service connected right knee disability or left 
knee disability would warrant a disability rating in excess of 
the 10 percent, for limitation of flexion or extension, under 
Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

None of the remainder of medical evidence on file shows a 
limitation of flexion or extension to an extent so as to warrant 
a disability rating in excess of 10 percent for either knee 
disability during any period on the appeal.  

Even when considering the above findings in light of DeLuca, 
given the small amount of the limitation of motion of either 
knee, which do not even meet criteria for a zero percent 
disability rating, the findings from the medical records do not 
support a schedular rating in excess of the 10 percent in effect 
for the right or left knee under the relevant diagnostic criteria 
for.  See 38 C.F.R. § Diagnostic Codes 5260 or 5261.  Moreover, 
the March 2009 VA examination findings are that there was no 
additional limitation following repetitive use with range of 
motion of the right and left knees.

Further, with respect to both knees, there is no evidence of any 
ankylosis of either knee; recurrent subluxation or lateral 
instability; episodes of locking pain, and effusion into the 
joint due to dislocated semilunar cartilage; or malunion or 
nonunion impairment of the tibia and fibula.  Thus, evaluation 
under relevant diagnostic code criteria would be of no benefit to 
the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5262.

The Board has also considered whether the Veteran is entitled to 
a higher rating than 10 percent on the basis of functional loss 
due to pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing functional 
limitation to a degree that would support an evaluation in excess 
of 10 percent for the left or right knee disability for any 
period covered by the claim on appeal.  

Accordingly, the Board finds that a 10 percent disability rating 
is warranted for the left knee chondromalacia for the period 
prior to October 2, 2008, and a 10 percent disability rating is 
warranted for the right knee chondromalacia for the period prior 
to October 2, 2008.  Beyond that, however, the preponderance of 
the evidence is against a disability rating in excess of 10 
percent for the Veteran's service-connected chondromalacia of the 
left knee or chondromalacia of the right knee, for any period.  
38 C.F.R. § 4.3; Hart, supra. 

The above determinations are based on application of pertinent 
provisions of the VA's Rating Schedule.  The Board also 
considered whether it would be proper to refer the case for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  But the Board finds no basis for further action 
on this question as there are no circumstances presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.

There is no showing that the Veteran's service-connected right 
and left knee disabilities on appeal reflect so exceptional or 
unusual a disability picture as to warrant the assignment of 
higher ratings than that granted here.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that any of the two knee 
disabilities results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations) for 
any period since the Veteran submitted his claims.

Moreover, the conditions are not, separately or in combination, 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

V.  Entitlement to Combined 10 Percent Evaluation under 38 C.F.R. 
§ 3.324

When a Veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the Rating 
Schedule, the rating agency is authorized to apply a 10 percent 
rating, but not in combination with any other rating. 38 C.F.R. § 
3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the applicability 
of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 
Vet. App. 532, 541 (1993).

In the appealed June 1999 rating decision, the RO denied the 
Veteran's claim under 38 C.F.R. § 3.324 on the grounds that the 
evidence failed to establish any significant occupational 
impairment from the Veteran's service-connected disabilities.  
Much later during the appeal, in an August 2009 rating decision 
the RO granted a 10 percent rating for the Veteran's left knee 
chondromalacia, and a 10 percent rating for the Veteran's right 
knee chondromalacia, both 10 percent ratings effective from 
October 2, 2008.   

As the provisions of 38 C.F.R. § 3.324 are predicated on the 
existence of only noncompensable service-connected disabilities, 
once a compensable evaluation for any service-connected 
disability has been awarded, the applicability of 38 C.F.R. 
§ 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 
541 (1993).  Accordingly, as a compensable evaluation for the 
service-connected bilateral knee disabilities is in effect, 
including as granted in this decision, effective from date of 
receipt of claim in June 1999, the claim must be denied based on 
compensable ratings being in effect for service-connected 
disability.     
 
In sum, on review of the probative and competent medical evidence 
of record, the Board finds that the Veteran is not entitled to a 
10 percent evaluation under 38 C.F.R. § 3.324 because compensable 
ratings are in effect for service-connected knee disabilities.  
Therefore, the Veteran is not entitled to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.


ORDER

New and material evidence has been received to reopen the 
previously denied claim for service connection for an acquired 
psychiatric disorder; the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for chronic ear problems claimed as tinnitus, 
is denied.

Service connection for a condition of the left calf, blood clots, 
is denied.

Service connection for umbilical hernia claimed as stomach 
hernia, is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a schedular 10 percent disability rating for left knee 
chondromalacia is granted for the period prior to October 2, 
2008.

Subject to the law and regulations governing payment of monetary 
benefits, a schedular 10 percent disability rating for right knee 
chondromalacia is granted for the period prior to October 2, 
2008.

A rating in excess of 10 percent for left knee chondromalacia is 
denied.

A rating in excess of 10 percent for right knee chondromalacia is 
denied.

A compensable evaluation based on multiple non-compensable 
service-connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 is denied.


REMAND

In light of the Board's decision reopening service connection for 
an acquired psychiatric disorder, a remand of the underlying 
service connection claim is necessary to accord the RO an 
opportunity to adjudicate the issue on a de novo basis.  

The record reflects that the Veteran underwent psychiatric 
evaluation during service because of a question of the Veteran's 
psychiatric condition.  A mental status evaluation report in 
August 1982 included findings of anxious mood or affect.  Post-
service private treatment records show provisional diagnoses of 
psychiatric conditions as early as April 1986, within about three 
years after service.  

Given this pertinent evidence of psychiatric symptoms during 
service, and then psychiatric diagnoses within a little over 
three years after service, and a recent diagnosis of 
schizoaffective disorder, an examination is required in order for 
a VA psychiatrist or psychologist to provide an opinion on the 
likelihood that any psychiatric disability diagnosed is related 
to the period of active service; or in the case of a psychosis, 
became manifest to a compensable degree within one year of 
discharge from service.
 
Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is also claiming entitlement to TDIU.  The 
development regarding the psychiatric disability service 
connection claim could affect the claim for a grant of TDIU. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Thus, the Board's resolution of the TDIU claim at the present 
time would be premature.  A determination regarding the TDIU 
claim must be adjudicated in connection with the claim on appeal 
for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received after service for his 
claimed psychiatric disorder.  Request the 
Veteran to furnish signed authorizations for 
the release to the VA of private medical 
records in connection with each non-VA source 
he identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, inform 
the Veteran of the nonresponse so that he 
will have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim.  38 C.F.R § 3.159 (2009).
 
2.  Schedule the Veteran for VA examination 
by an appropriate specialist to determine the 
nature and etiology of any acquired 
psychiatric disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran: a narrative of his history of 
relevant symptoms during and since service.

After review of the medical evidence on file 
of treatment for psychiatric symptomatology, 
as outlined above, and performing such 
examination/studies deemed necessary, the 
examiner should identify any acquired 
psychiatric disorder.  

For any psychiatric disorder identified, 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that:  

(a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or was 
caused by or aggravated by a service-
connected disability; or
 (b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current acquired psychiatric 
disability to service.   

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  Following any additional development 
deemed appropriate, the AOJ should adjudicate 
on the merits the claim for service 
connection for an acquired psychiatric 
disorder, and readjudicate the claim for 
TDIU.  

If a benefit sought is not granted, issue the 
Veteran and his representative a supplemental 
statement of the case on that claim.  Allow 
an appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board for 
further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to report 
for an examination without good cause may have adverse 
consequences on his claims. 38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


